IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

XAVIAR DESHANT WALKER,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-823

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 4, 2017.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Andy Thomas, Public Defender, and Jasmine Russell, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and WINOKUR, JJ., CONCUR.